Citation Nr: 0634794	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-39 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to Dependants' Educational Assistance under 
Chapter 35 of Title 38 of the United States Code.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for a low back disability, and, 
if so, whether service connection should be granted.


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana 
Regional Office (RO).

As discussed below, the Board finds that new and material 
evidence has been received for the claim of service 
connection for a low back disability, and it is therefore 
reopened.  The issue of entitlement to service connection is 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The veteran's service-connected posttraumatic stress 
disorder is total and permanent.  

2.  The veteran's claim for service connection for a low back 
disability was previously denied in February 2000.

3.  Evidence presented since February 2000 relates to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DEA have been met.  38 
U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2006).

2.  The February 2000 decision denying service connection for 
a low back disability is final.  38 U.S.C.A. § 7105 (West 
1991); 38. C.F.R. § 3.104, 20.302, 20.1103 (1999).

3.  Evidence received since February 2000 is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 2003, the agency of original jurisdiction (AOJ) sent a 
letter to the veteran providing the notice required by 
§ 5103(a) and § 3.159(b) for the request to reopen a claim 
for service connection for a low back disorder.  The letter 
provided notice as to what specific information was needed 
for the veteran to reopen and prove his claim, but the 
veteran was not provided with the general definitions of 
"new" and "material."  Because the request to reopen has 
been granted, there is no prejudice from this omission.  
Likewise, although the veteran was never independently 
notified as to the requirements for entitlement to DEA, 
because that claim has been granted, no prejudice results 
from the error.  Additionally, the RO will now have the 
opportunity to amend any errors as to effective date notice, 
in accord with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Consequently, there is no further need to discuss 
compliance with the duties to notify and assist.

Basic eligibility for Dependants' Educational Assistance 
under 38 C.F.R. chapter 35 (DEA) exists if the veteran was 
discharged from service under a condition other than 
dishonorable and has a permanent total service-connected 
disability.  38 C.F.R. § 3.807.  The veteran's records 
indicate that he was discharged under honorable conditions; 
consequently, the remaining issue is whether the veteran has 
a permanent and total service connected disability.  

The veteran is rated at 100 percent for post-traumatic stress 
disorder (PTSD).  A November 2003 VA examination record 
reports the examiner's conclusion that the veteran had severe 
and chronic PTSD and that the veteran "truly fit the 
criteria for a disturbed and unemployable PTSD veteran."  He 
added further that the veteran "is certainly in need of 
aggressive psychiatric treatment in order to help stabilize 
his condition, improve his comfort level, and overall improve 
his functioning."  There is no indication in this record, or 
any other treatment record, that the veteran's PTSD symptoms 
are anything other than permanent and total.  In fact, the 
use of the word "stabilize" rather than "improve" to 
modify "condition" implies that the severity of the 
veteran's PTSD is not likely to abate, even after aggressive 
psychiatric treatment.  Furthermore, the record contains no 
evidence that the veteran has undergone "aggressive 
treatment."  Based on the foregoing evidence, the evidence, 
at a minimum, suggests that the veteran's PTSD is total and 
permanent; consequently, DEA is warranted.  

The veteran also seeks service connection for a low back 
disability.  This claim was initially denied in February 
2000.  The February 2000 decision is final based on the 
evidence then of record.  U.S.C.A. § 7105; 38. C.F.R. §§ 
3.104, 20.302, 20.1103.  

However, a claim will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 
3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence submitted since the February 2000 decision includes 
a statement from a medical corpsman who served in Vietnam and 
witnessed the appellant injured, "with a shrapnel wound and 
other trauma," in approximately March 1969; and a letter 
from family and friends asserting that the veteran developed 
a low back disability during service.  This evidence is both 
new and material as it is previously unseen and relates to a 
fact necessary to substantiate the claim, namely the 
incurrence of a low back disability in service.  
Consequently, the claim is reopened.  


ORDER

Entitlement to Dependants' Educational Assistance under 
Chapter 35 of Title 38 of the United States Code is granted.

New and material evidence has been received for the claim for 
service connection for a low back disability, the claim is 
reopened and, to that extent only, the appeal is granted.


REMAND

The veteran is currently diagnosed with a low back disorder, 
which he contends results from an injury while in service.  
The veteran is a combat veteran, and his personnel records 
indicate he received awards such as the Purple Heart, Bronze 
star, and Vietnamese Cross of Gallantry with Palm.  The 
veteran has submitted a statement from another veteran who 
served as a medical corpsman, in which the corpsman asserts 
he witnessed the veteran with "shrapnel wound and other 
trauma resulting from an explosion and impact with the 
ground."  

VA regulations provide that, where the evidence shows that 
the veteran engaged in combat with the enemy, VA will accept 
satisfactory lay or other evidence of service incurrence if 
it is consistent with the circumstances, conditions or 
hardship of such service, notwithstanding the fact that there 
is no official record of such in-service incurrence; to that 
end, any reasonable doubt shall be resolved in favor of the 
veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2005).  This provision does not establish a 
presumption of service connection, but it eases the combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. 
Cir. 1996).  In this case, the presumption of an in-service 
incurrence is warranted.  

A medical opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, or 3.317 
manifesting during an applicable presumptive period, provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

The veteran has submitted a statement from a physician 
opining that the veteran's back condition is related to 
service.  The opinion does not offer any medical support for 
that opinion, and it does not appear that the veteran's 
records were reviewed.  Consequently, a medical opinion is 
necessary to determine if the veteran's current low back 
disability is related to service.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for a 
VA examination to determine whether his 
low back disability is at least as likely 
as not (i.e., to at least a 50 percent 
degree of probability) related to service, 
including a continuation of symptoms from 
service.  All testing deemed necessary by 
the examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

2.  Following any additional development 
deemed appropriate, the RO should again 
review the veteran's claim.  If the benefit 
sought is not granted, the RO should issue 
a supplemental statement of the case and 
allow the veteran an opportunity to 
respond.  Thereafter, the claim should be 
returned to the Board for further appellate 
review.  The Board intimates no opinion as 
to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The appellant need take no 
action unless otherwise notified.  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).







____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


